DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 2/9/2022 is acknowledged.
Claims 1, 19, 29, and 37 are amended.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 12/27/2021 and 2/9/2022. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner. 

Response to Amendment
Amendments filed on 2/9/2022 are entered for prosecution. Claims 1, 3-9, 19-26, 28-29, 32-37, and 39-42 remain pending in the application. The amendments change the scopes of the previously presented claims. New grounds of rejections are applied to the amended claims and the current Office Action is made FINAL as necessitated by the clam amendments.

Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 9 (page 10) in a reply filed 2/9/2022 have been considered but are not persuasive.

Regarding claims 1 and 9:
Applicant contends, in page 10, that “The Office Action asserts that the anchor network gateways of the claim are supplied by Amidi's elements 208 and 230. The Office Action further asserts that the anchors of the claim are supplied by Amidi's tracking node relay 232 and tracking node 234. These elements are not substantially identical, in contrast with the claim as amended. Further, with the anchors identified in the Office Action as being the tracking node relay 232 and tracking node 234, a review of FIG. 2 of Amidi clearly shows that its asserted anchors (232 and 234) are not directly coupled to the assert anchor network gateways (208 and 230), In contrast, the intermediate nodes intervene in at least one instance.” (Emphasis added).
The Examiner respectfully disagrees. Although the teachings of Amidi in Fig. 2 and para. [0021] are not identical to the claimed limitation of the instant application, Amidi teaches that Fig. 2 is just one example of a system for providing wireless reporting of location information and various changes may be made to Fig. 2 (see, Amidi: para. [0026]). Further, Amidi teaches, in Fig. 3 and para. [0028] [0032], an example of an integrated tracking receiver and wireless relay node, which is equivalent to the Tracking Relay Node 232 in Fig. 2, and Amidi teaches wherein a plurality of substantially identical tracking relay node(s) (e.g., “anchors”) are configured to directly couple to at least one gateway (e.g., “anchor network gateway”) via its respective wireless network.
Therefore, the disclosure of Amidi reads on the limitations as claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amidi (US 2009/0009327 A1, hereinafter Amidi).

Regarding claim 1:
Amidi teaches a location awareness system (see, Amidi: Abstract and Fig. 2, System 200), comprising: 
a communication network (see, Amidi: Fig. 2 and para. [0021], Network 206); 
a network operating element (see, Amidi: Fig. 2 and para. [0021], Location Server 204) coupled to the communication network; 
at least one anchor network gateway (see, Amidi: Fig. 2 and para. [0021], Gateway 208) coupled to the communication network, the at least one anchor network gateway configured to generate a wireless anchor network (see, Amidi: Fig. 2 and para. [0021] teach wherein wireless communication paths are indicated by dashed lines. A plurality of gateway nodes may communicate wirelessly with each other and with tracking relay nodes. Therefore, the (anchor network) gateway nodes are configured to generate a wireless (anchor) network.); 
a plurality of substantially identical anchors configured to couple directly to one of the at least one anchor network gateway via its respective wireless anchor network (see, Amidi: Fig. 2 and para. [0021] teach wherein Tracking Relay Node 232 (corresponding to an anchor) coupled to the gateway nodes 208 directly. Wireless communication paths are indicated in Fig. 2 by dashed lines. Although the teachings of Amidi in Fig. 2 and para. [0021] are not identical to the claimed limitation of the instant application, Amidi teaches that Fig. 2 is just one example of a system for providing wireless reporting of location information and various changes may be made to Fig. 2 (see, Amidi: para. [0026]). Further, Amidi teaches, in Fig. 3 and para. [0028] [0032], an example of an integrated tracking receiver and wireless relay node, which is equivalent to the Tracking Relay Node 232 in Fig. 2, and also teaches in Fig. 1 that a plurality of substantially identical integrated Tracking Relay Nodes (i.e., an integrated tracking receiver 110 and wireless relay node 112 coupled by a wired link 111, collectively a Tracking Relay Node, and another integrated tracking receiver 120 and wireless relay node 122 coupled by a wired communication link 121, collectively another Tracking Relay Node deployed in another area) that are directly coupled to the gateway 108 with no intermediate nodes in between. Therefore, Amidi teaches wherein a plurality of substantially identical tracking relay node(s) (e.g., “anchors”) are configured to directly couple to at least one gateway (e.g., “anchor network gateway”) via its respective wireless network.).
Amidi further teaches a plurality of tags, each tag configured to communicate with at least one anchor (see, Amidi: Fig. 2 and para. [0022-0023] teach wherein Tracking Tags 214 wirelessly sending a location signal to Tracking relay node 232 (i.e., anchor)) to provide ranging information for determination of a position of the tag within an area covered by the system (see, Amidi: para. [0023] teaches wherein “A tracking relay node 232 is able to receive a location signal from a tracking tag 214” and para. [0025] teaches wherein “The tracking tags 214 … may be used to determine the location of personnel or physical assets.” Also, see para. [0026]).

Regarding claim 9:
As discussed above, Amidi teaches all limitations in claim 1.
Amidi further teaches wherein the network operating element (see, Amidi: Fig. 2, Controller 202 and/or Location Server 204) comprises at least one of: a time division multiple access location network manager (TLNM) configured to operate the system; a location calculation engine configured to determine positions for the plurality of tags from the ranging information and known locations of at least one of the plurality of anchors (see, Amidi: para. [0025] teaches wherein “the location server 204 determines a location for tracking tag.” Fig. 3 teaches a Tracking Relay Node 300 which includes a tracking receiver 306 (similarly, Tracking Relay Node 232 in Fig. 2, i.e., “anchors”). Para. [0018] teaches wherein where improved accuracy is required in the area monitored by location detection receiver (i.e., tracking relay node 300, which is an anchor), another the tracking receiver (i.e., another anchor) may be installed to receive signals from the tracking tag, similar to an example embodiment of Fig. 1 with deployment of substantially identical anchors. Receipt of such signals by the location detection from both tracking receivers (i.e., anchors) may allow the location server 104 to produce a more accurate estimate of the location of the tracking tag 114.); a location system user interface; or a time source, the time source configured to provide timing information and operation for the system in conjunction with ranging information from the plurality of tags received through the plurality of anchors and the at least one network anchor gateway.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-20, 28-29, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Amidi in view of Gelvin et al. (US 2010/0148940 A1, hereinafter Gelvin).

Regarding claim 19:
	Amidi teaches a method of position location of a plurality of tags in a system (see, Amidi: Abstract and Fig. 2, System 200), comprising: 
providing a first network with a network operating element coupled to the first network (see, Amidi: para. [0021] teaches wherein “the system 200 includes a controller 202 and a location server 204 communicating via a network 206”); 
providing at least one anchor network gateway coupled to the first network (see, Amidi: Fig. 2 and para. [0021], Gateway 208, coupled to the network 206), the at least one anchor network gateway providing an anchor network (see, Amidi: Fig. 2 and para. [0021] teach wherein wireless communication paths are indicated by dashed lines. A plurality of gateway nodes may communicate wireless with each other and with tracking relay nodes. Therefore, the (anchor network) gateway nodes are configured to generate a wireless (anchor) network.);
forming a network of a plurality of anchors substantially identical to one another and configured to communicate via ranging with the plurality of tags and directly via the at least one anchor network to the at least one anchor network gateway (see, Amidi: Fig. 2 and para. [0021], Gateway 208 (e.g., anchor network gateway), Tracking Relay Node 232 (e.g., anchors), and Tracking Tag 214 (e.g., tags). Tracking Relay Node 232 (corresponding to an anchor) coupled to the gateway nodes 208. Although the teachings of Amidi in Fig. 2 and para. [0021] are not identical to the claimed limitation of the instant application, Amidi teaches that Fig. 2 is just one example of a system for providing wireless reporting of location information and various changes may be made to Fig. 2 (see, Amidi: para. [0026]). Further, Amidi teaches, in Fig. 3 and para. [0028] [0032], an example of an integrated tracking receiver and wireless relay node, which is equivalent to the Tracking Relay Node 232 in Fig. 2, and also teaches in Fig. 1 that a plurality of substantially identical integrated Tracking Relay Nodes (i.e., an integrated tracking receiver 110 and wireless relay node 112 coupled by a wired link 111, collectively a Tracking Relay Node, and another integrated tracking receiver 120 and wireless relay node 122 coupled by a wired communication link 121, collectively another Tracking Relay Node deployed in another area) that are directly coupled to the gateway 108 with no intermediate nodes in between. Therefore, Amidi teaches wherein a plurality of substantially identical tracking relay node(s) (e.g., “anchors”) are configured to directly couple to at least one gateway (e.g., “anchor network gateway”) via its respective wireless network.).
Amidi does not explicitly teach a method wherein a plurality of anchors have fixed position; and wherein operating the system using accurate timing within networked wireless communication protocols to provide a global location network schedule for the system.
In the same field of endeavor, Gelvin teaches a method wherein a plurality of anchors have fixed location (see, Gelvin: para. [0271] teaches wherein “An important requirement in many sensor network applications is for nodes to be aware of their position. For example, in security applications if the nodes know their own location, then it is possible to estimate the locations of targets.” Therefore, by having the fixed location anchors, it is possible to estimate/range the location of tags.); and wherein operating the system using accurate timing within networked wireless communication protocols to provide a global location network schedule for the system (see, Gelvin: para. [0199] teaches wherein “FIGS. 27 and 28 illustrate protocols for radios that are establishing links in an embodiment. Communication between network nodes, and nodes within subnets, occurs according to assigned channels defined by pseudorandom frequency hopping patterns. In addition, the natural requirements for low communication duty cycle mean that nodes synchronized and operate in a time division multiple access (TDMA) frame structure in which the frequency hopped channels are active.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Amidi to include the teachings of Gelvin in order to estimate/range the location of tags by having the fixed location anchors (see, Gelvin: para. [0271]) and to use a TDMA communication protocols to establish time synchronized links between the network elements of the system and to minimize the power consumption of transceivers (see, Gelvin: para. [0016] [0199]). 

Regarding claim 20:
As discussed above, Amidi in view of Gelvin teaches all limitations in claim 19.
	Gelvin further teaches wherein the networked communication protocols are time division multiple access wireless communication protocols (see, Gelvin: para. [0199] teaches wherein “nodes are synchronized and operate in a time division multiple access (TDMA) frame structure”).

Regarding claim 28: 
As discussed above, Amidi in view of Gelvin teaches all limitations in claim 19.
Amidi further teaches wherein determining: using a location calculation engine coupled to the first network, positions for the plurality of tags from the ranging information and known locations of at least one of the plurality of anchors (see, Amidi: Fig. 2 depicts Location Server 204 coupled to the network 206. Para. [0025] teaches wherein “the location server 204 determines a location for tracking tag.” Fig. 3 depicts Tracking Relay Node 300 which includes a tracking receiver 306 (similarly, Tracking Relay Node 232 in Fig. 2, i.e., “anchors”). Para. [0018] teaches wherein where improved accuracy is required in the area monitored by location detection receiver (i.e., tracking relay node 300, which is an anchor), another the tracking receiver (i.e., another anchor) may be installed to receive signals from the tracking tag, similar to an example embodiment of Fig. 1 with deployment of substantially identical anchors. Receipt of such signals by the location detection from both tracking receivers (i.e., anchors) may allow the location server 104 to produce a more accurate estimate of the location of the tracking tag 114.).

Regarding claim 29:
	Amidi teaches a method of ranging a plurality of tags in a system (see, Amidi: Abstract and Fig. 2, System 200), comprising: 
providing a plurality of anchor networks via a plurality of network anchor gateways (see, Amidi: Fig. 2 and para. [0021], Gateway 208. Fig. 2 and para. [0021] teach wherein wireless communication paths are indicated by dashed lines. A plurality of gateway nodes may communicate wirelessly with each other and with tracking relay nodes. Therefore, the (anchor network) gateway nodes are configured to generate a wireless (anchor) network.); and 
providing a plurality of substantially identical anchors, each anchor directly coupled to at least one of the plurality of network anchor gateways through at least one of the plurality of anchor networks, the plurality of anchors providing a plurality of tag to anchor networks (see, Amidi: Fig. 2 and para. [0021] teach wherein Tracking Relay Node 232 (corresponding to an anchor) coupled to the gateway nodes 208. Although the teachings of Amidi in Fig. 2 and para. [0021] are not identical to the claimed limitation of the instant application, Amidi teaches that Fig. 2 is just one example of a system for providing wireless reporting of location information and various changes may be made to Fig. 2 (see, Amidi: para. [0026]). Further, Amidi teaches, in Fig. 3 and para. [0028] [0032], an example of an integrated tracking receiver and wireless relay node, which is equivalent to the Tracking Relay Node 232 in Fig. 2, and also teaches in Fig. 1 that a plurality of substantially identical integrated Tracking Relay Nodes (i.e., an integrated tracking receiver 110 and wireless relay node 112 coupled by a wired link 111, collectively a Tracking Relay Node, and another integrated tracking receiver 120 and wireless relay node 122 coupled by a wired communication link 121, collectively another Tracking Relay Node deployed in another area) that are directly coupled to the gateway 108 with no intermediate nodes in between. Therefore, Amidi teaches wherein a plurality of substantially identical tracking relay node(s) (e.g., “anchors”) are configured to directly couple to at least one gateway (e.g., “anchor network gateway”) via its respective wireless network.). 
Amidi does not explicitly teach a method wherein a plurality of anchors have fixed location; using accurate timing of an existing industrial time division multiple access wireless communication protocol to provide a global location network schedule for the system; and wherein the plurality of tags, the plurality of anchors, the plurality of anchor networks, and the plurality of tag to anchor networks have a shared sense of time.
In the same field of endeavor, Gelvin teaches a method wherein a plurality of anchors have fixed location (see, Gelvin: para. [0271] teaches wherein “An important requirement in many sensor network applications is for nodes to be aware of their position. For example, in security applications if the nodes know their own location, then it is possible to estimate the locations of targets.” Therefore, by having the fixed location anchors, it is possible to estimate/range the location of tags.); using accurate timing of an existing industrial time division multiple access wireless communication protocol to provide a global location network schedule for the system (see, Gelvin: para. [0199] teaches wherein “FIGS. 27 and 28 illustrate protocols for radios that are establishing links in an embodiment. Communication between network nodes, and nodes within subnets, occurs according to assigned channels defined by pseudorandom frequency hopping patterns. In addition, the natural requirements for low communication duty cycle mean that nodes … operate in a time division multiple access (TDMA) frame structure in which the frequency hopped channels are active.”); and wherein the plurality of tags, the plurality of anchors, the plurality of anchor networks, and the plurality of tag to anchor networks have a shared sense of time (see, Gelvin: para. [0199] teaches wherein “In addition, … nodes are synchronized … in a time division multiple access (TDMA) frame structure”. Accordingly, the plurality of elements of the system (e.g., tags, anchors, gateways, anchor networks, etc.) are synchronized to have a shared sense of time.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Amidi to include the teachings of Gelvin in order to estimate/range the location of tags by having the fixed location anchors (see, Gelvin: para. [0271]) and to use a TDMA communication protocols to establish time synchronized links between the network elements of the system and to minimize the power consumption of transceivers (see, Gelvin: para. [0016] [0199]). 

Regarding claim 37:
	Amidi teaches a location awareness system (see, Amidi: Abstract and Fig. 2, System 200), comprising: 
a plurality of tags (see, Amidi: Fig. 2 and para. [0022-0023], Tracking  Tags 214), a plurality of substantially identical anchors (see, Amidi: Fig. 2 and para. [0021], Tracking Relay Node 232), and a plurality of anchor network gateways (see, Amidi: Fig. 2 and para. [0021], Gateway 208) for communication between tags and anchors (see, Amidi: para. [0026] teaches wherein any number of system elements could be used.), the plurality of network anchor gateways providing a plurality of anchor networks (see, Amidi: Fig. 2 and para. [0021], Gateway 208. Fig. 2 and para. [0021] teach wherein wireless communication paths are indicated by dashed lines. A plurality of gateway nodes may communicate wirelessly with each other and with tracking relay nodes. Therefore, a plurality of anchor gateways provides a plurality of anchor networks), each of the plurality of anchor networks connecting at least one of the plurality of network anchor gateways directly to at least one of the plurality of substantially identical anchors (see, Amidi: Fig. 2 and para. [0021] teach wherein Tracking Relay Node 232 (corresponding to an anchor) coupled to the gateway nodes 208. Although the teachings of Amidi in Fig. 2 and para. [0021] are not identical to the claimed limitation of the instant application, Amidi teaches that Fig. 2 is just one example of a system for providing wireless reporting of location information and various changes may be made to Fig. 2 (see, Amidi: para. [0026]). Further, Amidi teaches, in Fig. 3 and para. [0028] [0032], an example of an integrated tracking receiver and wireless relay node, which is equivalent to the Tracking Relay Node 232 in Fig. 2, and also teaches in Fig. 1 that a plurality of substantially identical integrated Tracking Relay Nodes (i.e., an integrated tracking receiver 110 and wireless relay node 112 coupled by a wired link 111, collectively a Tracking Relay Node, and another integrated tracking receiver 120 and wireless relay node 122 coupled by a wired communication link 121, collectively another Tracking Relay Node deployed in another area) that are directly coupled to the gateway 108 with no intermediate nodes in between.), and the plurality of anchors providing a plurality of anchor to tag networks (see, Amidi: Fig. 2 and para. [0022-0023] teach wherein Tracking Tags 214 wirelessly sending a location signal to Tracking relay node 232 (i.e., anchor), thus the plurality of anchors forming a plurality of anchor to tag networks.); and 
a network operating element coupled to the plurality of anchor network gateways (see, Amidi: Fig. 2 and para. [0021], Location Server 204 and Controller 202, coupled to the Gateway 208), the network operating element configured to range the plurality of tags (see, Amidi: para. [0025] teaches wherein “The tracking tags 214 … may be used to determine the location of personnel or physical assets. As the location server 204 determines a location for a tracking tag, it may communicate the location to the controller 202. The controller 202 may compare the location information to map data or other stored data to determine whether an alarm condition should be raised due to movement of the tag into or out of a geographical area of concern.” Therefore, the network operation element (e.g., the location server 204 and the controller 202) is configured to range the plurality of tags.).
Amidi does not explicitly teach wherein the network operating element is configured to range the plurality tags by: using accurate timing of an existing industrial time division multiple access wireless communication protocol to provide a global location network schedule for the system; wherein the plurality of tags, plurality of anchors, the anchor networks, and the anchor to tag networks have a shared sense of time. 
In the same field of endeavor, Gelvin teaches wherein the network operating element is configured to range the plurality tags by: using accurate timing of an existing industrial time division multiple access wireless communication protocol to provide a global location network schedule for the system (see, Gelvin: para. [0199] teaches wherein “FIGS. 27 and 28 illustrate protocols for radios that are establishing links in an embodiment. Communication between network nodes, and nodes within subnets, occurs according to assigned channels defined by pseudorandom frequency hopping patterns. In addition, the natural requirements for low communication duty cycle mean that nodes … operate in a time division multiple access (TDMA) frame structure in which the frequency hopped channels are active.”); wherein the plurality of tags, plurality of anchors, the anchor networks, and the anchor to tag networks have a shared sense of time (see, Gelvin: para. [0199] teaches wherein “In addition, … nodes are synchronized … in a time division multiple access (TDMA) frame structure”. Accordingly, the plurality of elements of the system (e.g., tags, anchors, gateways, anchor networks, etc.) are synchronized to have a shared sense of time.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Amidi alone or in combination of the teachings of Gelvin in order to use a TDMA communication protocols to establish time synchronized links between the network elements of the system and to minimize the power consumption of transceivers (see, Gelvin: para. [0016] [0199]). 

Claims 3-8, 21-26, 32-36, and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Amidi in view of Gelvin further in view of Jalali et al. (US 2014/0253388 A1, hereinafter Jalali).

Regarding claim 3: 
As discussed above, Amidi teaches all limitations in claim 1.
	Amidi does not explicitly teach wherein the network operating element comprises: a time division multiple access location network manager (TLNM) configured to operate the system; a location calculation engine configured to determine positions for the plurality of tags from the ranging information and known locations of at least one of the plurality of anchors; a location system user interface; and a time source, the time source configured to provide timing information and operation for the system in conjunction with ranging information 
In the same field of endeavor, Gelvin teaches wherein the network operation element comprises: a location system user interface (see, Gelvin: Figs. 8 and 9, Remote User 832. Para. [0087] teaches wherein “connections to servers 806, database services 820, and other network resources are available, and user 832 can access the network with standard tools. The user or client computer can access the WINS network continuously or intermittently, and may interface via processors of vastly different capabilities according to a particular application (e.g., personal computers, personal digital assistants (PDAs), or bidirectional pagers).”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Amidi to include the teachings of Gelvin in order for the user of client can access the network continuously or intermittently using various computing devices (see, Gelvin: para. [0087]). 
Amidi in view of Gelvin does not explicitly teach wherein the network operation element comprises: a time division multiple access location network manager (TLNM) configured to operate the system; a location calculation engine configured to determine positions for the plurality of tags from the ranging information and known locations of at least one of the plurality of anchors; and a time source, the time source configured to provide timing information and operation for the system in conjunction with ranging information from the plurality 
 In the same field of endeavor, Jalali teaches wherein the network operation element comprises: a time division multiple access location network manager (TLNM) configured to operate the system (see, Jalali: Fig. 4, Network Communication Module 425. Para. [0080] teaches wherein “the location tracking server 130-a may communicate with a network 135-b through the network communication module 425 to receive information from the anchor units and/or to send information to the anchor units.” Para. [0128] teaches wherein “Techniques described herein may be used in connection with various wireless communication systems such as … TDMA, …, and other systems.” Accordingly, the network communication module 425 may be a TDMA module to operate the system.); 
a location calculation engine configured to determine positions for the plurality of tags from the ranging information and known locations of at least one of the plurality of anchors (see, Jalali: Fig. 1, Location Tracking Server 130 and Fig. 3, Location Tracking Server 130-a. Para. [0064] teaches wherein “The location tracking server 130 may receive information from the anchor units 115 to perform various types of calculations, including but not limited to distance calculation, clock offset calculations, and/or triangulation or trilateration calculations to estimate the location of an object or person being tracked with the coverage area 110.” Also, see, Amidi: para. [0018].); and
(see, Jalali: Fig. 3, Timing Source Module 305. Para. [0072-0073] teach wherein “The timing source module 305 produces a clock and/or some other timing signal that is used by the anchor unit 115-c during operations. In some embodiments, the timing source 305 may include an oscillator and/or a frequency synthesizer that produces the appropriate clock for the operation of the anchor unit 115-c. The clock used by the anchor unit 115-c may be offset from the clock used by other anchor units and/or from the clock used by a tag unit such as the tag unit 125-a of FIG. 2. To compensate for the clock offset, particularly during range measurements used to determine the location of a tag unit, the anchor unit 115-c may send and/or receive information from other anchor units to determine the clock offset between the anchor unit 115-c and those other anchor units.” As shown in Fig. 3, the Timing source module 305 is coupled to the communication network 135-a.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Amidi in combination of Gelvin to include the teachings of Jalali in order to synchronize the timing information of the network elements in the system for range measurements and the estimate of location of the tag using a TDMA communication protocol (see, Jalali: Abstract and para. [0128]). 

Regarding claim 4:
As discussed above, Amidi in view of Gelvin and Jalali teaches all limitations in claim 3.
Jalali further teaches wherein the TLNM is configured to establish a schedule for the plurality of anchors to range and communicate with tags (see, Jalali: para. [0064] teaches wherein “The location tracking server 130 may also schedule or coordinate various operations associated with the anchor units 115 including when to have an anchor unit 115 wirelessly communicate with other anchor units 115 to determine clock offsets between them. The location tracking server 130 may have information about different subsets of the anchor units 115 and may use that information to schedule or coordinate various operations between the subsets.” Para. [0065], “the anchor unit 115 collects the information from the tag unit 125 and sends the information to the location tracking server 130 to make the distance calculations and for further processing. The distance calculations from three or more anchor units 115 may be used to accurately estimate the location of the tag unit 125 within the coverage area 110.”).

Regarding claim 5:
As discussed above, Amidi in view of Gelvin and Jalali teaches all limitations in claim 4.
Jalali further teaches wherein the TLNM is configured to timestamp a beginning of a first schedule slot for the schedule (see, Jalali: para. [0087] teaches wherein “The transmitting anchor unit may also send to the receiving anchor unit the reference clock time corresponding to the first symbol in the packet 605. The reference clock time (i.e., timestamp) may be sent in a timing information portion 620 of a packet 615.” Also, see para. [0092-0095]. It is obvious to one or ordinary skill in the art that the functionality of the timestamp can be easily integrated into any other network operating element such as the Network Communication Module 425 of the Location Tracking Server 130, which are coupled to a plurality of anchors.).

Regarding claim 6:
As discussed above, Amidi in view of Gelvin and Jalali teaches all limitations in claim 5.
Gelvin in view of Jalali further teaches wherein the TLNM is configured to propagate the timestamp to each anchor and tag through the anchor network and the tag to anchor communication (see, Gelvin: para. [0142] teaches wherein “More precise position estimates can be achieved in an embodiment by … a method that exchanges time-stamped raw data among the nodes.” and see, Jalali: para. [0087] teaches wherein “The transmitting anchor unit may also send to the receiving anchor unit the reference clock time” (i.e., timestamp) “corresponding to the first symbol in the packet 605.”). 

Regarding claim 7:
As discussed above, Amidi in view of Gelvin and Jalali teaches all limitations in claim 3.
Jalali further teaches an additional anchor network connected to the communication network, the additional anchor network operating using the network operating element and the time source (see, Jalali: Fig. 3, Anchor Unit 115-c connected to the Network 135-a and operates using the network operation element (e.g., Location Tracking Server 130 in Fig. 1) and the time source (e.g., Timing Source Module 305)).	

Regarding claim 8:
As discussed above, Amidi in view of Gelvin and Jalali teaches all limitations in claim 7.
Amidi in view Jalali of further teaches additional anchor network gateways (see, Amidi: Fig. 2, Gateways 208, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a plurality of substantially identical gateways, similar to Gateway 208, can be used.) operating using the network operating element (see, Amidi, Fig. 2, Controller 202 and Location Server 204) and the time source (see, Jalali: Fig. 3, Timing Source Module 305 connected to the network element (e.g., Location Tracking Server) through the network 135-a).

Regarding claim 21: 
As discussed above, Amidi in view of Gelvin teaches all limitations in claim 19.
	Amidi in view of Gelvin does not explicitly teach wherein operating the system using accurate timing comprises: establishing a schedule for each anchor to range and communicate with selected tags in the vicinity of the anchor.
In the same field of endeavor, Jalali teaches wherein operating the system using accurate timing comprises: establishing a schedule for each anchor to range and communicate with selected tags in the vicinity of the anchor (see, Jalali: para. [0064] teaches wherein “The location tracking server 130 may also schedule or coordinate various operations associated with the anchor units 115 including when to have an anchor unit 115 wirelessly communicate with other anchor units 115 to determine clock offsets between them. The location tracking server 130 may have information about different subsets of the anchor units 115 and may use that information to schedule or coordinate various operations between the subsets.” Para. [0065] teaches wherein “the anchor unit 115 collects the information from the tag unit 125 and sends the information to the location tracking server 130 to make the distance calculations and for further processing. The distance calculations from three or more anchor units 115 may be used to accurately estimate the location of the tag unit 125 within the coverage area 110.”).
Amidi in combination of Gelvin to include the teachings of Jalali in order to schedule or coordinate various operations associated with the anchor units and tag units (see, Jalali: para. [0064-0065]).

Regarding claim 22:
As discussed above, Amidi in view of Gelvin teaches all limitations in claim 19.
	Amidi in view of Gelvin does not explicitly teach wherein a location network manager coupled to the first network is configured to establish a schedule for the plurality of anchors to range and communicate with tags.
In the same field of endeavor, Jalali teaches wherein a location network manager coupled to the first network (see, Jalali: Fig. 4, Network Communication Module 425 couple to the Network 135-b.) is configured to establish a schedule for the plurality of anchors to range and communicate with tags (see, Jalali: para. [0064] teaches wherein “The location tracking server 130 may also schedule or coordinate various operations associated with the anchor units 115 including when to have an anchor unit 115 wirelessly communicate with other anchor units 115 to determine clock offsets between them. The location tracking server 130 may have information about different subsets of the anchor units 115 and may use that information to schedule or coordinate various operations between the subsets.” Para. [0065] teaches wherein “the anchor unit 115 collects the information from the tag unit 125 and sends the information to the location tracking server 130 to make the distance calculations and for further processing. The distance calculations from three or more anchor units 115 may be used to accurately estimate the location of the tag unit 125 within the coverage area 110.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Amidi in combination of Gelvin to include the teachings of Jalali in order to schedule or coordinate various operations associated with the anchor units and tag units (see, Jalali: para. [0064-0065]).

Regarding claim 23:
As discussed above, Amidi in view of Gelvin and Jalali teaches all limitations in claim 22.
	Jalali further teaches wherein the location network manager receives accurate time from a time source coupled to the first network (see, Jalali: Fig. 3, Timing Source Module 305. Para. [0072-0073] teach wherein “The timing source module 305 produces a clock and/or some other timing signal that is used by the anchor unit 115-c during operations. In some embodiments, the timing source 305 may include an oscillator and/or a frequency synthesizer that produces the appropriate clock for the operation of the anchor unit 115-c.” As shown in Fig. 3, the Timing source module 305 is coupled to the communication network 135-a. Para. [0062] teaches wherein “One of the anchor units 115 may be used as a reference and may be referred to as the reference anchor unit or R-AU.”).

Regarding claim 24:
As discussed above, Amidi in view of Gelvin and Jalali teaches all limitations in claim 23.
	Gelvin further teaches wherein the accurate time is refreshed at a rate sufficient to maintain accurate timing within the tags and anchors of the system via the network anchor gateway and the networks of the system (see, Gelvin: para. [0016] teaches wherein “the protocol should be designed so that radios are off as much of the time as possible, that is, the Media Access Controller (MAC) should include some variant of Time-Division Multiple Access (TDMA). This requires that the radios periodically exchange short messages to maintain local synchronism. … The messages can combine health-keeping information, maintenance of synchronization, and reservation requests for bandwidth for longer packets”).

Regarding claim 25:
As discussed above, Amidi in view of Gelvin and Jalali teaches all limitations in claim 22.
	Jalali further teaches wherein the location network manager timestamps a beginning of a first schedule slot for the schedule (see, Jalali: para. [0087] teaches wherein “The transmitting anchor unit may also send to the receiving anchor unit the reference clock time corresponding to the first symbol in the packet 605. The reference clock time (i.e., timestamp) may be sent in a timing information portion 620 of a packet 615.” Also, see para. [0092-0095].).

Regarding claim 26:
As discussed above, Amidi in view of Gelvin and Jalali teaches all limitations in claim 25.
Gelvin in view of Jalali further teaches wherein the timestamp is propagated to each anchor and tag through the anchor network and the tag to anchor communication (see, Gelvin: para. [0142] teaches wherein “More precise position estimates can be achieved in an embodiment by … a method that exchanges time-stamped raw data among the nodes.” and see, Jalali: para. [0087] teaches wherein “The transmitting anchor unit may also send to the receiving anchor unit the reference clock time” (i.e., timestamp) “corresponding to the first symbol in the packet 605.”). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to share time-stamped reference clock time among all nodes (e.g., tags, anchors, gateways, etc.) in the system for more precise position estimates.

Regarding claim 32:
Amidi in view of Gelvin teaches all limitations in claim 29.
	Amidi in view of Gelvin does not explicitly teach wherein transmitting the shared sense of time and a schedule generated by a location network manager to anchors and tags.
In the same field of endeavor, Jalali teaches wherein transmitting the shared sense of time and a schedule generated by a location network manager to anchors and tags (see, Jalali: para. [0073] teaches wherein “The timing source module 305 produces a clock and/or some other timing signal that is used by the anchor unit 115-c during operations. … To compensate for the clock offset, particularly during range measurements used to determine the location of a tag unit, the anchor unit 115-c may send and/or receive information from other anchor units to determine the clock offset between the anchor unit 115-c and those other anchor units.” Para. [0080] teaches wherein “The processor module 420 may perform various operations associated with synchronizing anchor units. For example, the processor module 420 may be used to schedule the transmission of data from one or more anchor units to one or more other anchor units to determine clock offsets. The processor module 420 may process information from one or more anchor units. For example, the processor module 420 may process information for range measurements, distance calculations, and clock offset determination. In some cases, the location tracking server 130-a may communicate with a network 135-b through the network communications module 425 to receive information from the anchor units and/or to send information to the anchor units. The network 135-b may be an example of the networks 135 and 135-a of FIG. 1 and FIG. 3, respectively.” Both the Timing Source Module 305 and the Location Tracking Server are coupled to the network 135 (equivalent to networks 135-a and 135-b).).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Amidi in combination of Gelvin to include the teachings of Jalali in order to perform various operations associated with synchronizing anchor units and tag units (see, Jalali: para. [0080]).

Regarding claim 33:
As discussed above, Amidi in view of Gelvin teaches all limitations in claim 29.
	Amidi in view of Gelvin does not explicitly teach wherein the shared sense of time is provided by a time source configured to provide timing information and operation for the system in conjunction with ranging information from the plurality of tags received through the plurality of anchors and the plurality of network anchor gateways.
In the same field of endeavor, Jalali teaches wherein the shared sense of time is provided by a time source configured to provide timing information and operation for the system (see, Jalali: Fig. 3, Timing Source Module 305 Fig. 3, and para. [0062] teaches wherein “One of the anchor units 115 may be used as a reference and may be referred to as the reference anchor unit or R-AU.”) in conjunction with ranging information from the plurality of tags received through the plurality of anchors and the plurality of network anchor gateways (see, Jalali: para. [0073] teaches wherein “The timing source module 305 produces a clock and/or some other timing signal that is used by the anchor unit 115-c during operations. … To compensate for the clock offset, particularly during range measurements used to determine the location of a tag unit, the anchor unit 115-c may send and/or receive information from other anchor units to determine the clock offset between the anchor unit 115-c and those other anchor units.” Para. [0080] teaches wherein “The processor module 420 may perform various operations associated with synchronizing anchor units. For example, the processor module 420 may be used to schedule the transmission of data from one or more anchor units to one or more other anchor units to determine clock offsets. The processor module 420 may process information from one or more anchor units. For example, the processor module 420 may process information for range measurements, distance calculations, and clock offset determination. In some cases, the location tracking server 130-a may communicate with a network 135-b through the network communications module 425 to receive information from the anchor units and/or to send information to the anchor units. The network 135-b may be an example of the networks 135 and 135-a of FIG. 1 and FIG. 3, respectively.” Both the Timing Source Module 305 and the Location Tracking Server are coupled to the network 135 (equivalent to networks 135-a and 135-b).).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Amidi in combination of Gelvin to include the teachings of Jalali in order to perform various operations associated with synchronizing anchor units and tag units (see, Jalali: para. [0080]).

Regarding claim 34:
As discussed above, Amidi in view of Gelvin and Jalali teaches all limitations in claim 33.
	Jalali further teaches wherein correcting the shared sense of time to a location network schedule provided by a time division multiple access network manager and the time source using an anchor network offset value (see, Jalali: para. [0080] teaches wherein “The processor module 420 may perform various operations associated with synchronizing anchor units. For example, the processor module 420 may be used to schedule the transmission of data from one or more anchor units to one or more other anchor units to determine clock offsets. The processor module 420 may process information from one or more anchor units. For example, the processor module 420 may process information for range measurements, distance calculations, and clock offset determination.”).

Regarding claim 35:
As discussed above, Amidi in view of Gelvin teaches all limitations in claim 29.
	Amidi in view of Gelvin does not explicitly teach wherein a shared sense of time is provided by propagation of a time signal from a time source on a location network schedule having slots of a predetermined time duration.
	In the same field of endeavor, Jalali teaches wherein a shared sense of time is provided by propagation of a time signal from a time source (see, Jalali: Fig. 3, Timing Source Module 305 Fig. 3, and para. [0062] teaches wherein “One of the anchor units 115 may be used as a reference and may be referred to as the reference anchor unit or R-AU.”) on a location network schedule having slots of a predetermined time duration (see, Jalali: para. [0073] teaches wherein “The timing source module 305 produces a clock and/or some other timing signal that is used by the anchor unit 115-c during operations. … To compensate for the clock offset, particularly during range measurements used to determine the location of a tag unit, the anchor unit 115-c may send and/or receive information from other anchor units to determine the clock offset between the anchor unit 115-c and those other anchor units.” Para. [0094] teaches wherein “One approach that may be taken to estimate the clock offsets and compute the pseudo-ranges between tag units and anchor units is to complete one PTC” (Preamble Transmission Cycle) “and have each tag unit send a preamble using different preamble codes and/or time slots. … This stability allows for accurate range measurements to be made between the tag units and the anchor units and to accurately correct for clock offsets between the anchor units and the R-AU. In this approach, the preambles sent from the anchor units to other anchor units during the PTC and the preambles sent from the tag units to the anchor units during the range measurements may be transmitted using the same frequency band but different time slots.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Amidi in combination of Gelvin to include the teachings of Jalali in order to perform various operations associated with synchronizing anchor units and tag units (see, Jalali: para. [0080]) and to accurately correct for clock offsets between the anchor units, tag units, and the R-AU (e.g., the time source) (see, Jalali: para. [0094]).

Regarding claim 36:
As discussed above, Amidi in view of Gelvin and Jalali teaches all limitations in claim 35.
	Jalali further teaches wherein each of the plurality of anchor networks has an anchor network specific offset value configured to allow all wireless anchor networks to operate on the same time schedule (see, Jalali: para. [0073] teaches wherein “The clock used by the anchor unit 115-c may be offset from the clock used by other anchor units and/or from the clock used by a tag unit such as the tag unit 125-a of FIG. 2. To compensate for the clock offset, particularly during range measurements used to determine the location of a tag unit, the anchor unit 115-c may send and/or receive information from other anchor units to determine the clock offset between the anchor unit 115-c and those other anchor units.”).

Regarding claim 39:
As discussed above, Amidi in view of Gelvin teaches all limitations in claim 37.
Gelvin further teaches wherein the network operation element comprises: a location system user interface (see, Gelvin: Figs. 8 and 9, Remote User 832. Para. [0087] teaches wherein “connections to servers 806, database services 820, and other network resources are available, and user 832 can access the network with standard tools. The user or client computer can access the WINS network continuously or intermittently, and may interface via processors of vastly different capabilities according to a particular application (e.g., personal computers, personal digital assistants (PDAs), or bidirectional pagers).”).
Amidi in view of Gelvin does not explicitly teach wherein the network operation element comprises: a time division multiple access location network manager (TLNM) configured to operate the system; a location calculation engine configured to determine positions for the plurality of tags from the ranging information and known locations of at least one of the plurality of anchors; and a time source, the time source configured to provide timing information and 
 In the same field of endeavor, Jalali teaches wherein the network operation element comprises: a time division multiple access location network manager (TLNM) configured to operate the system (see, Jalali: Fig. 4, Network Communication Module 425. Para. [0080] teaches wherein “the location tracking server 130-a may communicate with a network 135-b through the network communication module 425 to receive information from the anchor units and/or to send information to the anchor units.” Para. [0128] teaches wherein “Techniques described herein may be used in connection with various wireless communication systems such as … TDMA, …, and other systems.” Accordingly, the network communication module 425 may be a TDMA module to operate the system.); 
a location calculation engine configured to determine positions for the plurality of tags from the ranging information and known locations of at least one of the plurality of anchors (see, Jalali: Fig. 1, Location Tracking Server 130 and Fig. 3, Location Tracking Server 130-a. Para. [0064] teaches wherein “The location tracking server 130 may receive information from the anchor units 115 to perform various types of calculations, including but not limited to distance calculation, clock offset calculations, and/or triangulation or trilateration calculations to estimate the location of an object or person being tracked with the coverage area 110.” Also, see, Amidi: para. [0018].); and
a time source, the time source configured to provide timing information and operation for the system in conjunction with ranging information from the plurality of tags received through the plurality of anchors and the at least one network anchor gateway (see, Jalali: Fig. 3, Timing Source Module 305. Para. [0072-0073] teach wherein “The timing source module 305 produces a clock and/or some other timing signal that is used by the anchor unit 115-c during operations. In some embodiments, the timing source 305 may include an oscillator and/or a frequency synthesizer that produces the appropriate clock for the operation of the anchor unit 115-c. The clock used by the anchor unit 115-c may be offset from the clock used by other anchor units and/or from the clock used by a tag unit such as the tag unit 125-a of FIG. 2. To compensate for the clock offset, particularly during range measurements used to determine the location of a tag unit, the anchor unit 115-c may send and/or receive information from other anchor units to determine the clock offset between the anchor unit 115-c and those other anchor units.” As shown in Fig. 3, the Timing source module 305 is coupled to the communication network 135-a.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Amidi in combination of Gelvin to include the teachings of Jalali in order to synchronize the timing information of the network elements in the system for range (see, Jalali: Abstract and para. [0128]).

Regarding claim 40:
As discussed above, Amidi in view of Gelvin and Jalali teaches all limitations in claim 39.
	Amidi further teaches a communication network (see, Amidi, Fig. 2, Network 206) coupling the plurality of anchor network gateways (see, Amidi, Fig. 2, Gateways 208) to the network operating element (see, Amidi, Fig. 2, Controller 202 and Location Server 204).

Regarding claim 41:
As discussed above, Amidi in view of Gelvin teaches all limitations in claim 37.
	Amidi in view of Gelvin does not explicitly teach an additional anchor network connected to the communication network, the additional anchor network operating using the network operating element and the time source.
In the same field of endeavor, Jalali teaches an additional anchor network connected to the communication network, the additional anchor network operating using the network operating element and the time source (see, Jalali: Fig. 3, Anchor Unit 115-c connected to the Network 135-a and operates using the network operation element (e.g., Location Tracking Server 130 in Fig. 1) and the time source (e.g., Timing Source Module 305)).	
Amidi in combination of Gelvin to include the teachings of Jalali in order to improve the accuracy of the estimation of the location of the tag unit by using three or more anchor units (see, Jalali: para. [0065] [0072-0073]).

Regarding claim 42:
As discussed above, Amidi in view of Gelvin and Jalali teaches all limitations in claim 41.
	Amidi in view Jalali of further teaches additional anchor network gateways (see, Amidi: Fig. 2, Gateways 208) operating using the network operating element (see, Amidi, Fig. 2, Controller 202 and Location Server 204) and the time source (see, Jalali: Fig. 3, Timing Source Module 305 connected to the network element (e.g., Location Tracking Server) through the network 135-a).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/J.Y./Examiner, Art Unit 2471     


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471